Exhibit 10.05

October 30, 2009

Jeremy Burton

 

 

 

Dear Jeremy:

This letter (“Agreement and Release”), upon your signature, confirms the entire
agreement between Serena Software, Inc. (“Serena”) and you regarding the terms
of your separation from employment with Serena.

1) You acknowledge and agree that you have voluntarily resigned from your
employment with Serena, and have tendered your resignation as a director of the
board of directors, president and chief executive officer and an employee of
Serena, effective as of October 30, 2009 (“Separation Date”). A copy of your
resignation letter is attached to this Agreement and Release as Exhibit A. You
and Serena agree that you will cease to be a director of the board of directors
and an officer and employee of Serena as of the Separation Date. Regardless of
whether you sign this Agreement and Release, Serena will do the following:

a. Pay you all earned salary and accrued vacation through the Separation Date on
the Separation Date.

b. Continue your medical, dental and vision benefits through October 31, 2009 in
accordance with the terms of Serena’s group health coverage benefit plans. You
will have the option to continue your medical, dental and vision benefits under
COBRA. COBRA continuation forms will be sent to you by our third-party
administrator.

c. Discontinue your insurance coverage for life, accidental death &
dismemberment, and disability coverage and your participation in all of Serena’s
other benefit plans and programs effective upon the Separation Date. However,
you will have the option of converting your life insurance to a private plan.
Serena’s Human Resources Department will provide you with life insurance
conversion forms and instructions.

d. All stock options granted to you under the Serena 2006 Stock Incentive Plan
and/or Amended and Restated 2006 Stock Incentive Plan (each, a “Stock Plan”)
will cease to vest as of the Separation Date. The portion of your stock options
that have not vested as of the Separation Date will automatically terminate and
cease to be exercisable as of the Separation Date, and all of your restricted
stock units will automatically terminate as of the Separation Date, in
accordance with the terms of the Stock Plan and applicable stock option
agreements and restricted stock unit agreement.



--------------------------------------------------------------------------------

Jeremy Burton

October 30, 2009

 

2) In consideration for your release of claims and other obligations and
agreements set forth in this Agreement and Release, and subject to your
continued observation and performance of your on-going obligations to Serena and
its affiliates under the terms of this Agreement and Release (including, without
limitation, those obligations set forth in Sections 8 through 11 below) and the
continued effectiveness of this Agreement and Release, Serena agrees to provide
you with the following:

a. Serena will pay you an amount equal to $525,000, which represents the amount
of your annual base salary over a period of twelve (12) months, payable in equal
installments on a semi-monthly basis in accordance with Serena’s usual and
customary payroll practices, provided, however, that first payment will be made
on the thirty-first (31st) day following the Separation Date and will include
amounts that would have otherwise been due prior to such thirty-first
(31st) day. The semi-monthly payments will be in the amount of $21,875.00, less
applicable payroll taxes and tax withholdings.

b. If you currently participate in Serena’s group medical, dental and/or vision
benefit plans, COBRA continuation of your existing coverage (for you and your
covered dependents) for six (6) full calendar months following the month in
which the Separation Date occurs, at no charge to you, provided and to the
extent that you timely and properly elect COBRA continuation coverage and do not
have any other medical, dental and/or vision benefit coverage from another
employer or through your spouse or domestic/civil union partner. You agree to
immediately notify Serena of the date that you become covered under another
group health plan, and your COBRA continuation under Serena’s group health
benefit plans will be terminated as of such date.

c. Serena will pay you an amount equal to $262,500, which represents one-half of
your annual target bonus under the FY 2010 Executive Annual Incentive Plan
(“Plan”), less applicable payroll taxes and tax withholdings. You acknowledge
and agree that you would not otherwise be eligible to receive payment of any
portion of your annual bonus pursuant to the terms of the Plan because the
Separation Date occurs prior to the payout of annual bonus under the Plan. The
forgoing amount will be paid as part of Serena’s usual and customary payroll
practices on the thirty-first (31st) day following the Separation Date. .

3) On behalf of yourself, your agents and assigns, in consideration for Serena’s
obligations under this Agreement and Release, you hereby waive and release any
and all claims, whether known or unknown, that you have against Serena and its
predecessors, subsidiaries, affiliates and related entities and their respective
officers, directors, shareholders, agents, attorneys, employees, successors, or
assigns, arising from or out of your employment with and/or the termination of
your employment with Serena. These claims include, but are not limited to,
claims arising under: Title VII of the Civil Rights Act of 1964, as amended; The
Employee Retirement Income Security Act of 1974, as amended; The Americans with
Disabilities Act of 1990, as amended; The Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); The Workers Adjustment and Retraining Notification
Act, as amended; The California Fair Employment and Housing Act, as

 

Page 2 of 7



--------------------------------------------------------------------------------

Jeremy Burton

October 30, 2009

 

amended; The California Family Rights Act, as amended; any other federal, state
or local discrimination, harassment, civil or human rights law or any other
local, state or federal law, regulation or ordinance; any public policy,
contract, tort, or common law; any Serena compensation or benefit plan under
which you were eligible, except as expressly provided herein; any stock options
granted to you during your employment with Serena; and any claim for costs,
fees, or other expenses including attorneys’ fees incurred by you in connection
with such matters. Nothing herein is intended to release any claim that is
unwaivable by law or governmental regulation, or any obligation of Serena under
this Agreement and Release.

4) You also acknowledge that there may exist claims or facts in addition to or
different from those which are now known or believed by you to exist and agree
that it is your intention to fully settle and release such claims, whether known
or unknown, that may exist as of the time you sign this Agreement and Release.
You therefore waive your rights under Section 1542 of the Civil Code of
California, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

You acknowledge that you have read this Agreement and Release, including the
waiver of California Civil Code Section 1542, and understand you may later
discover facts different from or in addition to those known or now believed to
be true with respect to the matters released or described in this Agreement and
Release. You agree that the release and agreements contained in this Agreement
and Release shall be and will remain effective in all respects notwithstanding
any later discovery of any such different or additional facts.

5) You affirm that you have been paid and have received all leave (paid and
unpaid), compensation, salary, wages, bonuses, commissions and/or benefits to
which you may be entitled and that no other leave (paid or unpaid),
compensation, salary, wages, bonuses, commissions and any benefits are due to
you, except as provided in this Agreement and Release. Serena will reimburse you
for reasonable and customary business expenses incurred prior to the Separation
Date pursuant to the terms of Serena’s Business Expense Policy, provided that
you submit a completed expense reimbursement form and supporting documentation
no later than fifteen (15) days following the Separation Date. You further
affirm that you have no known workplace injuries or occupational diseases, other
than any injuries or diseases that have been previously reported.

6) You agree that any portion of your stock options granted under the Stock
Plans that are vested as of the Separation Date will expire on the Separation
Date, and your stock option agreements are hereby amended such that any vested
portion of the stock options shall not be exercisable as of the Separation Date.

 

Page 3 of 7



--------------------------------------------------------------------------------

Jeremy Burton

October 30, 2009

 

7) You agree that you will return to Serena on or before the Separation Date all
Serena property within your possession, custody or control, including any
equipment (including, without limitation, your laptop computer, PDA, cell phone
and other equipment) and any confidential and proprietary information
(including, without limitation, customer lists, customer licensing and support
information, sales and forecast information, operating plan and budget
information, employee lists and organizational charts, board presentations,
etc.), whether in hardcopy or electronic form; and keys and access badges.
Notwithstanding the preceding to the contrary, you may retain (i) your company
cellular phone (iPod 3Gs), although service will be terminated as of the
Separation Date, and (ii) your company laptop (Macintosh Laptop Model 00551)
after Serena IT confirms that all Serena confidential and proprietary
information has been deleted from the laptop.

8) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement and Release will you pursue, or cause or knowingly
permit the prosecution, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency, or any other tribunal,
any charge, claim or action of any kind, nature and character whatsoever, known
or unknown, which you may now have, have ever had, or may in the future have
against Serena and/or any officer, director, employee, agent or shareholder of
Serena, which is based in whole or in part on any claim covered under Section 3
of this Agreement and Release. Nothing in this Section 8 shall preclude you from
(i) enforcing this Agreement and Release or exercising any rights that you may
have that have not been waived under the terms of this Agreement;
(ii) initiating or causing to be initiated on your behalf any complaint, charge,
claim or proceeding against Serena before any local, state or federal agency,
court or other body challenging the validity of the waiver of your claims under
ADEA contained in this Section 8 (but no other portion of such waiver); or
(iii) initiating or participating in (but not benefiting from) an investigation
or proceeding conducted by the Equal Employment Opportunity Commission with
respect to ADEA.

9) You agree to continue to abide by the terms of the Agreement Regarding
Confidential Information and Assignment of Inventions between you and Serena
(“Confidentiality Agreement”), including, without limitation, your obligations
regarding Confidential Information under Article I, your obligations regarding
Inventions under Article II, and your non-solicitation obligations under Article
III. The foregoing provisions are incorporated herein, and all defined terms
used in this Section 9 shall have the same meanings as set forth in the
Confidentiality Agreement.

10) You agree to refrain from making any adverse, derogatory or disparaging
statements or comments, either as fact or opinion, about Serena and its
subsidiaries, affiliates and related entities; management; practices;
operations; performance; products; past or present directors, officers,
employees or shareholders; and any similar information concerning Serena. In
addition, you agree to refrain from any tortious interference with contracts,
relationships and prospective economic advantage of Serena. You agree that any
breach of this covenant would irreparably injure Serena, and Serena shall have
the right to obtain an injunction against you from a court of competent
jurisdiction restraining you from any further breach of this covenant. Nothing
in this Section 10 shall prohibit you from providing truthful information in
response to a subpoena or other legal process, provided that you provide Serena
with prompt prior written notice of the required disclosure and an opportunity
to seek a protective

 

Page 4 of 7



--------------------------------------------------------------------------------

Jeremy Burton

October 30, 2009

 

order or other appropriate remedy. Serena agrees to refrain from making any
defamatory, libelous or slanderous statements about you or your employment with
Serena, that any breach of the foregoing would irreparably injure you and you
will have the right to obtain an injunction against Serena from a court of
competent jurisdiction restraining Serena from any further breach of its
obligations under this Section 10.

11) You agree that your right to receive the payments and benefits provided for
in Section 2 of this Agreement and Release is conditioned upon you not
performing any function or service, whether as a director, officer, employee,
consultant, agent, advisor or otherwise, for any entity that is a Competing
Business. In the event that you perform any function or service for a Competing
business at any time during the twelve (12) month period commencing on the
Separation Date, you agree that Serena shall have the right to immediately cease
and permanently discontinue any further payments and/or provision of benefits to
you under this Agreement and Release. As used herein, a “Competing Business” is
any entity (or division or business unit of an entity) that is substantially in
the business of developing, marketing, selling or providing software (whether on
premises or software-as-a-service) or services for software change and/or
configuration management, business process management or project and/or
portfolio management, including, without limitation, Compuware, Computer
Associates, IBM Rational Software, Perforce Software, Quest Software, MKS
Software, CollabNet, Planview, MicroFocus, Rally Software and TIBCO Software.
You expressly acknowledge and agree that the terms of the foregoing restrictive
covenant, including the period of time and the unlimited geographic area, are
reasonable in view of (i) your receipt of significant cash payments under this
Agreement and Release, (ii) the geographic scope and nature of the business in
which Serena and its affiliates are engaged, (iii) your knowledge of the
business Serena and its affiliates, and (iv) your relationships with the clients
of Serena and its affiliates and your role in establishing the goodwill inherent
in Serena’s relationships with such clients. The foregoing is not intended to
relieve you of any non-competition or similar obligation that you may have under
your Confidentiality Agreement.

12) You acknowledge that your continuing obligations to Serena and its
affiliates under this Agreement and Release are a material part of this
Agreement and Release. In the event that you breach any covenant contained in
this Agreement and Release (including, without limitation, Sections 7 through
11), Serena and its affiliates may immediately cease any further payments and/or
provision of benefits to you under this Agreement and Release. You understand
and agree that even though such payments and benefits will not continue, your
obligations under Sections 7 through 11 shall continue and be ongoing.

13) Except with regard to Sections 9 through 11 above, you agree that any
dispute applicable to this Agreement and Release shall be submitted to and
resolved through binding arbitration pursuant to the terms of the Binding
Arbitration Agreement between you and Serena.

 

Page 5 of 7



--------------------------------------------------------------------------------

Jeremy Burton

October 30, 2009

 

14) This Agreement and Release sets forth the entire agreement between the
parties hereto, and fully supercedes any prior agreements or understandings
between the parties, except the Confidentiality Agreement, the Binding
Arbitration Agreement and any benefit plans applicable to COBRA continuation.
You acknowledge that you have not relied on any representations, promises, or
agreements of any kind made to you in connection with your decision to accept
this Agreement and Release, except for those set forth in this Agreement and
Release.

15) This Agreement and Release shall be governed and conformed in accordance
with the laws of the state in which you were employed at the time of your last
day of employment without regard to its conflict of laws provision.

16) This Agreement and Release may not be modified, altered or changed except
upon express written consent of both Serena and you wherein specific reference
is made to this Agreement and Release.

17) Should any of the provisions of this Agreement be determined to be invalid
by a court, arbitrator, or government agency of competent jurisdiction, it is
agreed that such determination shall not affect the enforceability of the other
provisions herein. Specifically, should a court, arbitrator, or agency conclude
that a particular claim may not be released or a restrictive covenant may not be
enforced as a matter of law, it is the intention of the parties that the general
release, the waiver of unknown claims, and the covenant not to sue shall
otherwise remain effective to release any and all other claims covered thereby.

18) You have up to twenty-one (21) days from the date of your receipt of this
letter to accept the terms of this Agreement and Release, although you may
accept it at any time within those twenty-one (21) days. You are advised to
consult an attorney about whether or not to sign this Agreement and Release.

19) To accept this Agreement and Release, please sign and date this letter
(including Exhibit A) and return it to me no later than twenty-one (21) day
period referred to in Paragraph 18 above. Once you do so, you will have an
additional seven (7) days in which to revoke your acceptance. To revoke, you
must deliver to me a written statement of revocation no later than seven
(7) days after you execute this Agreement and Release. If you do not submit your
revocation to me, then the eighth (8th) day after your execution of this
Agreement and Release will be the “Effective Date” of this Agreement and
Release. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which you were employed at the time of your last
day of employment, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday. If you revoke
this Agreement and Release, you will have no right or entitlement to any of the
payments or benefits described in Section 2 of this Agreement and Release. You
will not be entitled to receive any of the payments or benefits provided for in
Section 2 of this Agreement and Release until the occurrence of the Effective
Date.

 

Page 6 of 7



--------------------------------------------------------------------------------

Jeremy Burton

October 30, 2009

 

I wish you success in your future and professional efforts.

Sincerely,

 

/s/ Edward Malysz

Edward Malysz

Senior Vice President, General Counsel

Acknowledgement and Acceptance:

By signing this Agreement and Release, I acknowledge that I have been advised to
review this Agreement and Release with an attorney before signing it, and have
had the opportunity to review this Agreement and Release with an attorney of my
choice, or have done or voluntarily chosen not to do so; that I have read the
and fully understand the terms of the Agreement and Release; and that I hereby
voluntarily agree to them.

 

Dated: 10/30/09     Signed:  

/s/ Jeremy Burton

      Jeremy Burton

 

Page 7 of 7



--------------------------------------------------------------------------------

Exhibit A

 

Date:    October 30, 2009 To:    Dave Roux, Chairman of the Board of Directors
of Serena Software, Inc.

I hereby voluntarily resign from my employment with Serena Software, Inc. and my
position as a director of the board of directors and as president and chief
executive officer of the company, effective as of the date set forth above.

 

Very truly yours,

/s/ Jeremy Burton

Jeremy Burton